TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                             444444444444444444444444444
                               ON MOTION FOR REHEARING
                             444444444444444444444444444



                                      NO. 03-04-00549-CR



                               Willie Dan Majors, III, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 53011, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



             SUPPLEMENTAL MEMORANDUM OPINION


               Appellant Willie Dan Majors, III, pleaded guilty in 2002 to unlawfully carrying a

weapon on a licensed premises. See Tex. Pen. Code Ann. § 46.02 (West 2003). The district court

deferred adjudication and placed him on community supervision. One year later, the court adjudged

Majors guilty but continued him on community supervision. Majors now appeals from an order

revoking supervision and imposing a five-year sentence.

               Majors’s attorney filed a brief stating that the appeal is frivolous. We affirmed the

revocation order in an opinion dated March 31, 2005. Majors filed a pro se motion for rehearing and

requested additional time to file a written response to his attorney’s brief. We deferred a ruling on
the motion for rehearing and ordered Majors to tender a pro se brief or other written response to

counsel’s brief by no later than May 31, 2005.

               On May 24, the Court received a letter from Majors explaining why he believes that

he received ineffective assistance from his attorney, who also represented him in the district court.

The allegations he makes are not supported by the record before us. This is a subject that must be

pursued by means of post-conviction habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07

(West 2005).

               The motion for rehearing is overruled.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Motion for Rehearing Overruled

Filed: June 16, 2005

Do Not Publish




                                                 2